Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Purkayastha et al. (US 2021/0176613 A1) -  initializing the edge computing service includes transmitting an identity of a valid user and a data network name to a network function virtualization management and organization system, or transmitting a user subscription list to a network exposure function. Dynamically changing the location of a cloud resource and steering user plane traffic toward the location of the cloud resource includes determining a number of users of an edge application at a location, and a network requirement of the edge application, but does not disclose receiving, by the device and from the network exposure device, an instruction to perform an action on the data traffic flow based on the at least one additional per flow descriptor attribute; performing, by the device, the action on the data traffic flow, in response to receiving the instruction, wherein the action includes at least one of: assigning a priority value to the data traffic flow and scheduling data traffic associated with the data traffic flow based on the assigned priority value, or filtering the data traffic flow based on a filtering criterion received from the network exposure device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462